EXHIBIT 10.1 EXECUTIVE EMPLOYMENT AGREEMENT This Employment Agreement ("Agreement"), including the attached Exhibit "A," is entered into between EOG Resources, Inc., a Delaware corporation, having offices at 1111 Bagby, Sky Lobby 2, Houston, Texas 77002 ("Employer"), and William R. Thomas, an individual currently residing at 3652 Monticello Drive, Fort Worth, Texas 76107 ("Employee"), to be effective as of February 1, 2011 (the "Effective Date"). WITNESSETH: WHEREAS, Employer desires to continue to employ Employee pursuant to the terms and conditions and for the consideration set forth in this Agreement, and Employee desires to continue in the employ of Employer pursuant to such terms and conditions and for such consideration. NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and obligations contained herein, Employer and Employee agree as follows: ARTICLE 1:EMPLOYMENT AND DUTIES: 1.1Employer agrees to employ Employee, and Employee agrees to be employed by Employer, beginning as of the Effective Date and continuing until the last date of the Initial Term as set forth on Exhibit “A” or the last day of the one-year term for which the Term of this Agreement shall have been automatically renewed pursuant to the “Renewal” provision as set forth on Exhibit "A" (the "Term"), subject to the terms and conditions of this Agreement. 1.2Employee initially shall be employed in the position set forth on Exhibit A.Employer may subsequently assign Employee to a different position or modify Employee’s duties and responsibilities, provided that such assignment or modification is consistent with that of an officer of Employer.Employee agrees to serve in the assigned position and to perform diligently and to the best of Employee’s abilities the duties and services appertaining to such position as determined by Employer, as well as such additional or different duties and services appropriate to such position which Employee from time to time may be reasonably directed to perform by Employer.Employee shall at all times comply with and be subject to such policies and procedures as Employer may establish from time to time. 1.3Employee shall, during the period of Employee's employment by Employer, devote Employee's full business time, energy, and best efforts to the business and affairs of Employer.Employee may not engage, directly or indirectly, in any other business, investment, or activity that interferes with Employee's performance of Employee's duties hereunder, is contrary to the interests of Employer, or requires any significant portion of Employee's business time. 1.4In connection with Employee's employment by Employer, Employer shall endeavor to provide Employee access to such confidential information pertaining to the business and services of Employer as is appropriate for Employee's employment responsibilities.Employer also shall endeavor to provide to Employee the opportunity to develop business relationships with those of Employer's clients and potential clients that are appropriate for Employee's employment responsibilities. 1.5Employee acknowledges and agrees that, at all times during the employment relationship Employee owes fiduciary duties to Employer, including but not limited to the fiduciary duties of the highest loyalty, fidelity and allegiance to act at all times in the best interests of the Employer, to make full disclosure to Employer of all information that pertains to Employer’s business and interests, to do no act which would injure Employer’s business, its interests, or its reputation, and to refrain from using for Employee’s own benefit or for the benefit of others any information or opportunities pertaining to Employer’s business or interests that are entrusted to Employee or that he learned while employed by Employer.Employee acknowledges and agrees that upon termination of the employment relationship, Employee shall continue to refrain from using for his own benefit or the benefit of others any information or opportunities pertaining to Employer’s business or interests that were entrusted to Employee during the employment relationship or that he learned while employed by Employer.Employee agrees that while employed by Employer and thereafter he shall not knowingly take any action which interferes with the internal relationships between Employer and its employees or representatives or interferes with the external relationships between Employer and third parties. 1.6It is agreed that any direct or indirect interest in, connection with, or benefit from any outside activities, particularly commercial activities, which interest might in any way adversely affect Employer or any of its affiliates, involves a possible conflict of interest.In keeping with Employee’s fiduciary duties to Employer, Employee agrees that during the employment relationship Employee shall not knowingly become involved in a conflict of interest with Employer or its affiliates, or upon discovery thereof, allow such a conflict to continue.Moreover, Employee agrees that Employee shall disclose to Employer’s Chairman any facts which might involve such a conflict of interest that has not been approved by Employer’s Chairman.Employer and Employee recognize that it is impossible to provide an exhaustive list of actions or interests which constitute a “conflict of interest.”Moreover, Employer and Employee recognize there are many borderline situations. In some instances, full disclosure of facts by the Employee to Employer's Chairman may be all that is necessary to enable Employer or its affiliates to protect its interests. In others, if no improper motivation appears to exist and the interests of Employer or its affiliates have not suffered, prompt elimination of the outside interest will suffice. In still others, it may be necessary for Employer to terminate the employment relationship. Employer and Employee agree that Employer's determination as to whether a conflict of interest exists shall be conclusive. Employer reserves the right to take such action as, in its judgment, will end the conflict. ARTICLE 2:COMPENSATION AND BENEFITS: 2.1Employee’s Annual Base Salary during the Term shall be not less than the amount set forth under the heading “Minimum Annual Base Salary” on Exhibit A, subject to increase at the sole discretion of the Employer, which shall be paid in accordance with Employer’s standard payroll practice.Any calculation to be made under this Agreement with respect to Employee’s Annual Base Salary shall be made using the then current Annual Base Salary in effect immediately prior to the event for which such calculation is made. 2.2While employed by Employer (both during the Term and thereafter), Employee shall be allowed to participate, on the same basis generally as other employees of Employer, in all general employee benefit plans and programs, including improvements or modifica­tions of the same, which on the effective date or thereafter are made available by Employer to all or substantially all of Employer's employees.Such benefit plans and programs may include, without limitation, medical coverage, dental coverage, life insurance, disability protection, and pension plans.Nothing in this Agreement is to be construed or interpreted to provide greater rights, participation, coverage, or benefits under such benefit plans or programs than provided to similarly situated employees pursuant to the terms and conditions of such benefit plans and programs. 2.3Employer shall not by reason of this Article 2 be obligated to institute, maintain, or refrain from changing, amending, or discon­tinuing, any such incentive compensation or employee benefit program or plan, so long as such actions are similarly applicable to covered employees generally.Moreover, unless specifically provided for in a written plan document adopted by the Board of Directors of Employer, none of the benefits or arrangements described in this Article 2 shall be secured or funded in any way, and each shall instead constitute an unfunded and unsecured promise to pay money in the future exclusively from the general assets of Employer. 2.4Employer may withhold from any compensation, benefits, or amounts payable under this Agreement all federal, state, city, or other taxes as may be required pursuant to any law or governmental regulation or ruling. ARTICLE 3:TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH TERMINATION: 3.1Notwithstanding any other provisions of this Agreement, Employer shall have the right to terminate Employee’s employment under this Agreement at any time prior to the expiration of the Term for any of the following reasons: (i) For “cause” upon the determination by the Employer’s Board of Directors or management committee (or, if there is no management committee, the highest applicable level of Employer’s management) that “cause” exists for the termination of the employment relationship.As used in this Section 3.1(i), the term “cause” shall mean [a] Employee’s gross negligence or willful misconduct in the performance of the duties and services required of Employee pursuant to this Agreement; [b] Employee’s final conviction of a felony involving moral turpitude; [c] Employee’s willful refusal without proper legal reason to perform the duties and responsibilities required of Employee under this Agreement which remains uncorrected for thirty (30) days following written notice to Employee by Employer of such breach; [d] Employee’s involvement in a conflict of interest as referenced in Section 1.6 for which Employer makes a determination to terminate the employment of Employee which remains uncorrected for thirty (30) days following written notice to Employee by Employer of such breach; [e] Employee’s willful engagement in conduct that Employee knows or should know is materially injurious to Employer; [f] Employee’s material breach of any material provision of this Agreement or corporate code or policy which remains uncorrected for thirty (30) days following written notice to Employee by Employer of such breach; or [g] Employee’s violation of the Foreign Corrupt Practices Act or other applicable United States law as proscribed by Section 5.1.It is expressly acknowledged and agreed that the decision as to whether “cause” exists for termination of the employment relationship by Employer is delegated to Employer’s management committee (or, if there is no management committee, the highest applicable level of Employer’s management) for determination.If Employee disagrees with the decision reached by Employer’s management committee (or, if there is no management committee, the highest applicable level of Employer’s management), the dispute will be limited to whether Employer’s management committee (or, if there is no management committee, the highest applicable level of Employer’s management) reached its decision in good faith; (ii) for any other reason whatsoever, with or without cause, in the sole discretion of the management committee (or, if there is no management committee, the highest applicable level of Employer’s management) of Employer; (iii) upon Employee’s death; or (iv) upon Employee’s becoming disabled so as to entitle Employee to benefits under Employer’s long-term disability plan or, if Employee is not eligible to participate in such plan, then Employee is permanently and totally unable to perform Employee’s duties for Employer as a result of any medically determinable physical or mental impairment as supported by a written medical opinion to the foregoing effect by a physician selected by Employer. The termination of Employee’s employment by Employer prior to the expiration of the Term shall constitute a “Termination for Cause” if made pursuant to Section 3.1(i); the effect of such termination is specified in Section 3.4.The termination of Employee’s employment by Employer prior to the expiration of the Term shall constitute an “Involuntary Termination” if made pursuant to Section 3.1(ii); the effect of such termination is specified in Section 3.5.The effect of the employment relationship being terminated pursuant to Section 3.1(iii) as a result of Employee’s death is specified in Section 3.6.The effect of the employment relationship being terminated pursuant to Section 3.1(iv) as a result of the Employee becoming incapacitated is specified in Section 3.7. 3.2Notwithstanding any other provisions of this Agreement, Employee shall have the right to terminate the employment relationship under this Agreement at any time prior to the expira­tion of the Term of employment for any of the following reasons: (i) a material breach by Employer of any material provision of this Agreement which remains uncorrected for 30 days following written notice of such breach by Employee to Employer; or (ii)for any other reason whatsoever, in the sole discretion of Employee. The termination of Employee's employ­ment by Employee prior to the expiration of the Term shall constitute an "Involuntary Termination" if made pursuant to Section 3.2(i); the effect of such termination is specified in Section 3.5.The termination of Employee's employment by Employee prior to the expiration of the Term shall constitute a "Volun­tary Termination" if made pursuant to Section 3.2(ii); the effect of such termination is specified in Section 3.3. 3.3Upon a Voluntary Termination of the employment relationship by Employee prior to expiration of the Term, Employee shall be entitled to pro rata salary through the date of such termina­tion, but Employee shall not be entitled to any individual bonuses or individual incentive compensa­tion not yet paid at the date of such termination. 3.4Upon a Termination for Cause prior to expiration of the Term, Employee shall be entitled to pro rata salary through the date of such termina­tion, but Employee shall not be entitled to any individual bonuses or individual incentive compensa­tion not yet paid at the date of such termination. 3.5Upon an Involuntary Termination of the employment relationship by either Employer or Employee prior to the expiration of the Term, Employee shall be entitled, in consideration of Employee’s continuing obligations hereunder after such termination (including, without limitation, Employee’s non-competition obligations), to receive a severance benefit under this Agreement equal to the greater of a) the amount that Employee would have received under this Agreement from the date of termination through the end of the Term of this Agreement if Employee had continued to be employed during such period, computed assuming that Employee received his Annual Base Salary and an annual bonus equal to the bonus target specified on Exhibit A for each year during such period (in each case prorated for any partial year), or b) the sum of the Employee’s Annual Base Salary and the annual bonus target specified on Exhibit A.Employee shall not be under any duty or obligation to seek or accept other employment following Involuntary Termination and the amounts due Employee hereunder shall not be reduced or suspended if Employee accepts subsequent employment.Employee’s rights under this Section 3.5 are Employee’s sole and exclusive rights against Employer and Employer’s sole and exclusive liability to Employee under this Agreement, in contract, tort, or otherwise, for any Involuntary Termination of the employment relationship.Employee covenants not to sue or lodge any claim, demand or cause of action against Employer for any sums for Involuntary Termination other than those sums specified in this Section 3.5.If Employee breaches this covenant, Employer shall be entitled to recover from Employee all sums expended by Employer (including costs and attorneys fees) in connection with such suit, claim, demand or cause of action. 3.6Upon termination of the employment relationship as a result of Employee's death, Employee's heirs, administrators, or legatees shall be entitled to Employee's pro rata salary through the date of such termina­tion, but Employee's heirs, administrators, or legatees shall not be entitled to any individual bonuses or individual incentive compensation not yet paid to Employee at the date of such termination. 3.7Upon termination of the employment relationship as a result of Employee's incapacity, Employee shall be entitled to his or her pro rata salary through the date of such termina­tion, but Employee shall not be entitled to any individual bonuses or individual incentive compensation not yet paid to Employee at the date of such termination. 3.8In all cases, the compensation and benefits payable to Employee under this Agreement upon termination of the employment relationship shall be offset against any amounts to which Employee may otherwise be entitled under any and all severance plans, and policies of Employer or its affiliates. 3.9Termination of the employment relationship does not terminate those obligations imposed by this Agreement which are continuing obligations, including, without limitation, Employee's obligations under Articles 6 and 7. 3.10Upon termination of the employment relationship between Employee and Employer for any reason, Employee shall be entitled to receive compensation and benefits earned and accrued by Employee during his/her employment as are specifically provided in any applicable employee compensation and/or benefit plan document and any grant or award agreement thereunder. 3.11The parties hereto will act in good faith to equitably restructure any payments and benefits provided for in this Agreement to the extent necessary to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).Any such restructuring shall not reduce the value of such benefits and payments.Upon the Employee’s termination of employment with the Employer, in no event shall any payment or provision of benefits be made prior to the date that is six months after the Employee’s termination of employment to the extent such payment delay is required under Section 409A(a)(2)(B)(i) of the Code.For purposes of any payments or provision of benefits under this Agreement, the Employee shall not be considered to have terminated employment unless the Employee incurs a “separation from service” with the Employer within the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable guidance issued thereunder. ARTICLE 4: CONTINUATION OF EMPLOYMENT BEYOND TERM; TERMINATION AND EFFECTS OF TERMINATION: 4.1After the expiration of the Term specified on Exhibit “A,” this Agreement, and Employee’s employment hereunder, shall automatically renew for successive periods of one (1) year each, unless either Employer or Employee provides not less than one hundred twenty (120) days’ prior written notice of intent not to renew.In the event this Agreement is not renewed pursuant to such notice, and Employee remains employed by Employer beyond the expiration of the Term of this Agreement, including any renewals, Employee’s employment shall convert to a month-to-month relationship terminable at any time by either Employer or Employee for any reason whatsoever, with or without cause.Upon such termination of the employment relationship by either Employer or Employee for any reason whatsoever, all future compensation to which Employee is entitled and all future benefits for which Employee is eligible shall cease and terminate.Employee shall be entitled to pro rata salary through the date of such termination, but Employee shall not be entitled to any individual bonuses or individual incentive compensation not yet paid at the date of such termination. ARTICLE 5:UNITED STATES FOREIGN CORRUPT PRACTICES ACT AND OTHER LAWS: 5.1Employee shall at all times comply with United States laws applicable to Employee’s actions on behalf of Employer, including specifically, without limitation, the United States Foreign Corrupt Practices Act, generally codified in 15 USC 78 (“FCPA”), as the FCPA may hereafter be amended, and/or its successor statutes.If Employee pleads guilty to or nolo contendere or admits civil or criminal liability under the FCPA or other applicable United States law, or if a court finds that Employee has personal civil or criminal liability under the FCPA or other applicable United States law, or if a court finds that Employee committed an action resulting in any Employer entity having civil or criminal liability or responsibility under the FCPA or other applicable United States law with knowledge of the activities giving rise to such liability or knowledge of facts from which Employee should have reasonably inferred the activities giving rise to liability had occurred or were likely to occur, such action or finding shall constitute “cause” for termination under this Agreement unless Employer’s management committee (or, if there is no management committee, the highest applicable level of Employer’s management) determines that the actions found to be in violation of the FCPA or other applicable United States law were taken in good faith and in compliance with all applicable policies of Employer. ARTICLE 6:OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS: 6.1All information, ideas, concepts, improve­ments, discoveries, and inventions, whether patentable or not, which are conceived, made, developed or ac­quired by Employ­ee, individually or in conjunc­tion with others, during Employee's employment by Employer (whether during business hours or otherwise and whether on Employer's premises or otherwise) which relate to Employer's business, pro­ducts or services (including, without limitation, all such information relat­ing to corporate oppor­tunities, research, financial and sales data, pricing and trading terms, evalua­tions, opinions, interpreta­tions, acquisition prospects, the identity of customers or their requirements, the identity of key con­tacts within the customer's organizations or within the organization of acquisition prospects, or marketing and merchandising techni­ques, prospective names, and marks) shall be disclosed to Employer and are and shall be the sole and exclusive property of Employer. Moreover, all drawings, memoranda, notes, records, files, correspon­dence, drawings, manuals, models, specifications, computer programs, maps and all other writings or materials of any type embodying any of such information, ideas, concepts, improve­ments, discoveries, and inventions are and shall be the sole and exclusive property of Employer. 6.2Employee acknowledges that the business of Employer and its affiliates is highly competitive and that their strategies, methods, books, records, and documents, their technical information concerning their products, equipment, services, and processes, procure­ment procedures and pricing techniques, the names of and other information (such as credit and financial data) concerning their customers and business affiliates, all comprise confidential business information and trade secrets which are valuable, special, and unique assets which Employer or its affiliates use in their business to obtain a competitive advantage over their competitors.Employee further acknowl­edges that protection of such confiden­tial business information and trade secrets against unauthorized disclosure and use is of critical importance to Employer and its affiliates in maintaining their competitive position.Employee hereby agrees that Employee will not, at any time during or after his or her employment by Employer, make any unauthorized disclosure of any confidential business information or trade secrets of Employer or its affiliates, or make any use thereof, except in the carrying out of his or her employment responsibilities hereunder.As a result of Employee's employ­ment by Employer, Employee may also from time to time have access to, or knowledge of, confiden­tial business information or trade secrets of third parties, such as customers, suppliers, partners, joint venturers, and the like, of Employer and its affiliates.Employee also agrees to preserve and protect the confiden­tiality of such third party confidential information and trade secrets to the same extent, and on the same basis, as Employer's confiden­tial business informa­tion and trade secrets.Employee acknowl­edges that money damages would not be sufficient remedy for any breach of this Article 6 by Employee, and Employer shall be entitled to enforce the provisions of this Article 6 by terminat­ing any payments then owing to Employee under this Agreement and/or to specific performance and injunctive relief as remedies for such breach or any threatened breach.Such remedies shall not be deemed the exclusive remedies for a breach of this Article 6, but shall be in addition to all remedies available at law or in equity to Employer, including the recovery of damages from Employee and his or her agents involved in such breach. 6.3All written materials, records, and other documents made by, or coming into the possession of, Employee during the period of Employee's employment by Employer which contain or disclose confidential business information or trade secrets of Employer or its affiliates shall be and remain the property of Employer or its affiliates, as the case may be.Upon termination of Employee's employment by Employer, for any reason, Employee promptly shall deliver the same, and all copies thereof, to Employer. 6.4If, during Employee's employment by Employer, Employee creates any original work of author­ship fixed in any tangible medium of expression which is the subject matter of copyright (such as videotapes, written presentations on acquisi­tions, computer programs, drawings, maps, architectural rendi­tions, models, manuals, brochures, or the like) relating to Em­ployer's busi­ness, products, or services, whether such work is created solely by Employee or jointly with others (whether during business hours or otherwise and whether on Employer's premises or otherwise), Employee shall disclose such work to Employer.Employer shall be deemed the author of such work if the work is prepared by Employee in the scope of his or her employ­ment; or, if the work is not prepared by Employ­ee within the scope of his or her employment but is spec­ially ordered by Employer as a contribution to a col­lective work, as a part of a motion picture or other audio­visual work, as a trans­lation, as a supple­mentary work, as a compilation, or as an instructional text, then the work shall be considered to be work made for hire and Employer shall be the author of the work. If such work is neither prepared by the Employee within the scope of his or her employment nor a work spec­ially ordered and is deemed to be a work made for hire, then Employee hereby agrees to assign, and by these presents does assign, to Employer all of Employee's world­wide right, title, and interest in and to such work and all rights of copyright there­in. 6.5Both during the period of Employee's employ­ment by Employer and there­after, Employee shall assist Employer and its nominee, at any time, in the pro­tection of Employer's worldwide right, title, and interest in and to information, ideas, concepts, improve­ments, discoveries, and inventions, and its copyrighted works, includ­ing without limitation, the execu­tion of all formal assign­ment documents requested by Employer or its nominee and the execution of all lawful oaths and applica­tions for applications for patents and regis­tration of copyright in the United States and foreign countries. ARTICLE 7:POST-EMPLOYMENT NON-COMPETITION OBLIGATIONS: 7.1As part of the consideration for the compensation and benefits to be paid to Employee hereunder, in keeping with Employee’s duties as a fiduciary and in order to protect Employer’s interests in the confidential information of Employer and the business relationships developed by Employee with the clients and potential clients of Employer, and as an additional incentive for Employer to enter into this Agreement, Employer and Employee agree to the non-competition provisions of this Article 7.Employee agrees that during the period of Employee’s non-competition obligations hereunder, Employee will not, directly or indirectly for Employee or for others, in any geographic area or market where Employer is conducting any business as of the date of termination of the employment relationship or has during the previous twelve months conducted any business: (i) engage in any business competitive with the business conducted by Employer; (ii) render advice or services to, or otherwise assist, any other person, association, or entity who is engaged, directly or indirectly, in any business competitive with the business conducted by Employer; (iii) induce any employee of Employer to terminate his or her employment with Employer, or hire or assist in the hiring of any such employee by any person, association, or entity not affiliated with Employer. These non-competition obligations shall extend until the earlier of (a) expiration of the Term or (b) one year after termination of the employment relationship. 7.2Employee understands that the foregoing restrictions may limit his or her ability to engage in certain businesses anywhere in the world during the period provided for above, but acknowledges that Employee will receive sufficiently high remuneration and other benefits (e.g., the right to receive compensation under Section 3.5 for the remainder of the Term upon Involuntary Termination) under this Agreement to justify such restriction.Employee acknowl­edges that money damages would not be sufficient remedy for any breach of this Article 6 by Employee, and Employer shall be entitled to enforce the provisions of this Article 7 by terminat­ing any payments then owing to Employee under this Agreement and/or to specific performance and injunctive relief as remedies for such breach or any threatened breach.Such remedies shall not be deemed the exclusive remedies for a breach of this Article 7, but shall be in addition to all remedies available at law or in equity to Employer, including, without limitation, the recovery of damages from Employee and his or her agents involved in such breach. 7.3It is expressly understood and agreed that Employer and Employee consider the restrictions contained in this Article 7 to be reasonable and necessary to protect the proprietary information of Employer.Nevertheless, if any of the aforesaid restrictions are found by a court having jurisdiction to be unreasonable, or overly broad as to geographic area or time, or otherwise unenforceable, the parties intend for the restrictions therein set forth to be modified by such courts so as to be reasonable and enforceable and, as so modified by the court, to be fully enforced. ARTICLE 8:MISCELLANEOUS: 8.1For purposes of this Agreement the terms “affiliates” or “affiliated” means an entity who directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with Employer. 8.2Employee shall refrain, both during the employment relationship and after the employment relationship terminates, from publishing any oral or written statements about Employer, any of its subsidiaries or affiliates, or any of such entities’ officers, employees, agents or representatives that are slanderous, libelous, or defamatory; or that disclose private or confidential information about Employer, any of its subsidiaries or affiliates, or any of such entities’ business affairs, officers, employees, agents, or representatives; or that constitute an intrusion into the seclusion or private lives of Employer, any of its subsidiaries or affiliates, or such entities’ officers, employees, agents, or representatives; or that give rise to unreasonable publicity about the private lives of Employer, any of its subsidiaries or affiliates, or any of such entities’ officers, employees, agents, or representatives; or that place Employer, any of its subsidiaries or affiliates, or any of such entities’ officers, employees, agents, or representatives in a false light before the public; or that constitute a misappropriation of the name or likeness of Employer, any it its subsidiaries or affiliates, or any of such entities’ officers, employees, agents, or representatives.A violation or threatened violation of this prohibition may be enjoined by the courts. 8.3For purposes of this Agreement, notices and all other communications provided for herein shall be in writing and shall be deemed to have been duly given when personally delivered or when mailed by United States registered or certified mail, return receipt requested, postage prepaid, addressed as follows: If to Employer, to: EOG Resources, Inc. 1111 Bagby, Sky Lobby 2 Houston, Texas 77002 Attention:Vice President, Human Resources and Administration If to Employee, to the address shown on the first page hereof. Either Employer or Employee may furnish a change of address to the other in writing in accordance herewith, except that notices of changes of address shall be effective only upon receipt. 8.4This Agreement shall be governed in all respects by the laws of the State of Texas, excluding any conflict-of-law rule or principle that might refer the construction of the Agreement to the laws of another State or country. 8.5No failure by either party hereto at any time to give notice of any breach by the other party of, or to require compliance with, any condition or provision of this Agreement shall be deemed a waiver of similar or dissimilar provisions or conditions at the same or at any prior or subsequent time. 8.6If a dispute arises out of or related to this Agreement, other than a dispute regarding Employee's obligations under Article 6, or Article 7, and if the dispute cannot be settled through direct discussions, then Employer and Employee agree to first endeavor to settle the dispute in an amicable manner by mediation, before having recourse to any other pro­ceeding or forum. 8.7Each of Employer and Employee is a citizen of the State of Texas.Employer’s principal place of business is in Houston, Harris County, Texas.Employee resides in Tarrant County, Texas.This Agreement was negotiated and signed in Houston, Texas.This Agreement shall be performed in Houston, Texas.Any litigation that may be brought by either Employer or Employee involving the enforcement of this Agreement or the rights, duties, or obligations of this Agreement, shall be brought exclusively in the State or federal courts sitting in Houston, Harris County, Texas.In the event that service of process cannot be effected upon a party, each party hereby irrevocably appoints the Secretary of State for the State of Texas as its or his agent for service of process to receive the summons and other pleadings in connection with any such litigation. 8.8It is a desire and intent of the parties that the terms, provisions, covenants, and remedies contained in this Agreement shall be enforceable to the fullest extent permitted by law.If any such term, provision, covenant, or remedy of this Agreement or the application thereof to any person, association, or entity or circumstances shall, to any extent, be construed to be invalid or unenforceable in whole or in part, then such term, provision, covenant, or remedy shall be construed in a manner so as to permit its enforceability under the applicable law to the fullest extent permitted by law.In any case, the remaining provisions of this Agreement or the application thereof to any person, association, or entity or circumstances other than those to which they have been held invalid or unenforceable, shall remain in full force and effect. 8.9This Agreement shall be binding upon and inure to the benefit of Employer and any other person, association, or entity which may hereafter acquire or succeed to all or substantially all of the business or assets of Employer by any means whether direct or indirect, by purchase, merger, consolida­tion, or otherwise.Employee's rights and obligations under Agreement hereof are personal and such rights, benefits, and obligations of Employee shall not be voluntarily or involuntarily assigned, alienated, or transferred, whether by operation of law or otherwise, without the prior written consent of Employer. 8.10There exist other agreements between Employer and Employee relating to the employment relationship between them, e.g., agreements with respect to compensation and benefit plans.With the exception of the Change of Control Agreement referred to in Section 9.1, which shall remain in full force and effect, this Agreement replaces and merges previous agree­ments and discussions pertaining to the following subject matters covered herein: the nature of Employee's employ­ment relationship with Employer and the term and termination of such relationship.This Agreement constitutes the entire agree­ment of the parties with regard to such subject matters, and contains all of the covenants, promises, repre­sentations, warranties, and agreements between the parties with respect such subject matters.Each party to this Agree­ment acknowl­edges that no representa­tion, induce­ment, promise, or agreement, oral or written, has been made by either party with respect to such subject matters, which is not embodied herein, and that no agree­ment, statement, or promise relating to the employment of Employee by Employer that is not contained in this Agreement shall be valid or binding.Any modifica­tion of this Agreement will be effective only if it is in writing and signed by each party whose rights hereunder are affected thereby, provided that any such modification must be authorized or approved by the Board of Directors of Employer. ARTICLE 9:CHANGE OF CONTROL: 9.1Contemporaneously with the execution of this Agreement, the parties have executed a Change of Control Agreement dated January 12, 2011 (as amended from time to time, the “Change of Control Agreement).If during the term of the Change of Control Agreement, a Change of Control (as that term is defined in the Change of Control Agreement) occurs or is deemed to have occurred under such agreement, then for the period of time from the occurrence of the Change of Control through the second anniversary of the Change of Control (the “Applicable Period”), the following provisions will apply: (a) The following shall be substituted in lieu of Section 3.1(i) of this Agreement during the Applicable Period: (i) if, under the Change of Control Agreement, an Event of Termination for Cause (as that term is defined in the Change of Control Agreement) shall have occurred; (a) The following shall be substituted in lieu of Section 3.1(iv) of this Agreement during the Applicable Period: (iv) if, under the Change of Control Agreement, Employee’s Disability (as that term is defined in the Change of Control Agreement) shall have occurred. (c) If the termination of Employee’s employment occurs for any reason during the Applicable Period, then (i) the provisions of Section 7 of the Change of Control Agreement shall apply in lieu of the provisions of Sections 3.3 through 3.7 of this Agreement, (ii) the provisions of Article 7 of this Agreement shall not apply to Employee, and (iii) the provisions of Section 12 of the Change of Control Agreement shall apply in lieu of the provisions of Section 8.6 of this Agreement. IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in multiple originals to be effective on the date first stated above. EOG RESOURCES, INC. By: /s/ Patricia Edwards Name: Patricia Edwards Title: V.P Human Resources and Administration This 12th day of January, 2011 WILLIAM R. THOMAS /s/ William R. Thomas This 12th day of January, 2011 EXHIBIT "A" TO EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN EOG RESOURCES, INC. AND WILLIAM R. THOMAS Employee Name: William R. Thomas Initial Term: February 1, 2011 through May 31, 2012 Renewal: After the expiration of the Initial Term, the Agreement shall automatically be renewed for successive one-year terms unless either Employee or Employer provides not less than 120 days prior written notice of intent not to renew to the other party. Position: Senior Executive Vice President, Exploitation Location: Houston, Texas Reporting Relationship: Reports to Mark G. Papa, Chairman of the Board and Chief Executive Officer Minimum Annual Base Salary: $500,000 per year Bonus: Employee shall be eligible to participate in the EOG Resources, Inc. Executive Officer Annual Bonus Plan, at a target of 90% of Annual Base Salary.Such bonus may be paid in a combination of Cash, Stock Options/SARs, and/or Restricted Stock/Restricted Stock Units, as determined by the Compensation Committee of Employer’s Board of Directors. Long-term Incentives: Employee shall be eligible to receive grants under the EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan, as amended, or such other equity compensation plans established from time to time by Employer, consistent with similarly situated executives, as determined from time to time by the Compensation Committee of Employer’s Board of Directors. Signing Grant: Effective as of the signing of the Agreement (such effective date, the "Grant Date"), Employee shall be granted 12,500 Restricted Stock Units under the terms of the EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan, as amended, with standard termination provisions, and vesting five (5) years after the Grant Date. EOG RESOURCES, INC. By: /s/ Patricia Edwards Name: Patricia Edwards Title: V.P Human Resources and Administration This 12th day of January, 2011 WILLIAM R. THOMAS /s/ William R. Thomas This 12th day of January, 2011
